 



Where Food Comes From, Inc. 10-Q [wfcf-10q_093018.htm]

 

 Exhibit 10.1

 

 

PURCHASE AGREEMENT FOR MEMBERSHIP INTERESTS

IN LIMITED LIABILITY COMPANY

THIS PURCHASE AGREEMENT (“Agreement”) is made and entered into as of this 9th
day of August, 2018 by and between Where Food Comes From, Inc. (“Buyer”), and
Progressive Beef, LLC, a Kansas Limited Liability Company (“Company”).

PRELIMINARY STATEMENT

Buyer is a Corporation incorporated in the state of Colorado. The Company is a
limited liability company organized in the State of Kansas. Buyer wishes to
purchase a ten percent (10%) membership interest in the Company. The Company
wishes to issue new membership interests to Buyer.

AGREEMENT

NOW THEREFORE, in consideration of the premises hereof and the mutual covenants
and conditions herein contained, and other consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.

Purchase of Membership Interests. The Buyer agrees to purchase from the Company,
and the Company agrees to sell, transfer and issue to the Buyer, a ten percent
(10%) overall membership interest (“Membership Interests”) in the Company
resulting in Buyer owning ten percent (10%) of the Company.

2.

Purchase Price of Membership Interests. The Buyer agrees to pay the Company, and
the Company agrees to accept from the Buyer as the purchase price for the
Membership Interests an aggregate purchase price (the “Purchase Price”) of
$1,000,000 plus or minus the adjustments, prorations, and set offs described
herein, which shall be paid, allocated, held and adjusted as follows:

2.1

Cash Payment. Buyer shall pay the Company in cash or other immediately available
funds an amount equal to nine hundred thousand dollars ($900,000.00) at Closing.

2.2

Stock Payment. Buyer shall deliver to the Company fifty thousand three hundred
forty (50,340) shares of Buyer’s restricted securities that are of the same
class that are currently publicly traded but are subject to resale limitations;
such number of shares being the number of shares having a total value of one
hundred thousand dollars ($100,000) when using the average trading value of the
Buyer’s publicly-traded stock in the four-week period ending on the Closing Date
(“WFCF Stock Consideration”).

2.3

Agreement Relating to WFCF Stock Consideration. The Company agrees not to sell,
transfer or otherwise distribute any of the WFCF Stock Consideration anytime
during the Lock-Up Period except to the extent distributed in accordance with
Section 2.4 to the Company’s members upon the dissolution and liquidation of
Company which shall not occur until the first anniversary of Closing, provided
that each of the Company’s members agrees in writing to be bound by the terms
and other transfer restrictions of the Lock-Up Period and other applicable
restrictions set forth on the applicable stock certificates. The form and
content of such writing must be reasonably acceptable to Buyer. The Parties
hereto further acknowledge that the WFCF Stock Consideration shall be
“restricted stock” under federal securities laws (meaning that it was purchased
other than through a registered public offering). The certificates evidencing
the WFCF Stock Consideration shall bear a restrictive legend in substantially
the following form:

   

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, HAVE BEEN
TAKEN WITHOUT A VIEW TO THE DISTRIBUTION THEREOF WITHIN THE MEANING OF SUCH ACT,
AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
ACCORDANCE WITH SUCH ACT AND THE RULES AND REGULATIONS THEREUNDER AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THE COMPANY WILL NOT TRANSFER
SUCH SHARES EXCEPT UPON RECEIPT OF EVIDENCE SATISFACTORY TO THE COMPANY, WHICH
MAY INCLUDE AN OPINION OF COUNSEL, THAT THE REGISTRATION PROVISIONS OF SUCH ACT
HAVE BEEN COMPLIED WITH, THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT SUCH
TRANSFER WILL NOT VIOLATE ANY APPLICABLE STATE SECURITIES LAWS.

 

2.4

Dissolution of the Company; Transfer of WFCF Stock Consideration. In accordance
with Section 2.3, at some future date, Buyer acknowledges that the Company may
be liquidated and dissolved, at which time, all remaining assets of the Company,
including the WFCF Stock Consideration, shall be distributed to the Company’s
members pursuant to the Company’s Operating Agreement and any other bonus plans
adopted by the Company; provided however, the Parties acknowledge and agree that
the distribution of the WFCF Stock Consideration to Company’s members shall not
occur until the first anniversary of the Closing Date. Subject to the foregoing,
upon the dissolution of the Company and each of the Company’s members agreeing
to be bound by the terms and other transfer restrictions of the Lock-Up Period
and other applicable restrictions set forth on the applicable stock
certificates, the form and content of which must be reasonably acceptable to the
Buyer, and the Buyer hereby consents to the shares of WFCF Stock Consideration
being distributed to the Company’s members. Upon distribution of the shares of
WFCF Stock Consideration to the Company’s members, WFCF shall issue new stock
certificates to the Company’s members pursuant to the stock allocation provided
by the Company. Finally, upon such distribution to Company’s members and the
expiration of all lockup periods attached to the shares of any WFCF Stock
Consideration issued under this Agreement, and upon compliance with all
applicable requirements set forth in Rule 144 of the Act, state securities laws,
and this Agreement, Buyer shall cause its transfer agent to issue new stock
certificates without legends representing shares of the WFCF Stock Consideration
so as to permit the holders of such shares to trade the shares under Rule 144 of
the Act.

2.5

Investment Letters. The Company and each of its members shall deliver to Buyer
Investment Letters establishing the Company as an “accredited investor” in the
form attached hereto as Exhibit A.



 2 

 



3.

Closing. The closing of the sale and purchase of the Membership Interests and
related transactions (“the Closing”) shall take place simultaneous with the
execution of this Agreement.



4.

Joinder Agreement. Simultaneous with this transaction, Buyer, shall to enter
into the Joinder Agreement as set forth in Exhibit B.

5.

Representations and Warranties of Company. The Company hereby represents and
warrants that:

a)

The Membership Interests transferred by the Company will be transferred to Buyer
free and clear of any liens, encumbrances, or claims of any type;

b)

The Company has full power and authority to execute and deliver this Agreement,
and the consummation of the transaction provided for in this Agreement will not
result in the breach of the terms, conditions or provisions of, or constitute a
default under any indenture agreement or other instruments which the Company is
a party to or by which the Company may be bound or affected;

c)

The Company has obtained all necessary approvals of its Members to issue the
Membership interests as set forth in the Amended & Restated Operating Agreement
of Progressive Beef, LLC.

d)

The Company is a Kansas limited liability company duly organized, validly
existing and in good standing under the laws of the State of Kansas;

5.

Representations and Warranties of Buyer. The Buyer hereby represents and
warrants:

a)

The Buyer is a Colorado corporation duly incorporated, validly existing and in
good standing under the laws of the State of Colorado.



b)

Buyer has full power and authority to execute and deliver this Agreement. The
execution by Buyer will not violate any other agreement to which Buyer is a
party;

c)

Buyer and/or its advisors have had the opportunity to review the books and
records of the Company. All records requested by Buyer have been presented to
Buyer.

6.

Miscellaneous Provisions.

a)

Governing Law. This Agreement shall be executed and delivered in the State of
Kansas and the provisions hereof shall be governed by, construed and enforced in
accordance with the laws of the State of Kansas.

b)

Legal Representation. Nexsen Pruet, PLLC represents Buyer and no other party to
this Agreement.



 3 

 



c)

Transactional Costs. The Company and Buyer shall be responsible for their
respective attorneys’ fees, accountants’ fees, experts’ fees, and other expenses
incurred by them in connection with the negotiations and Closing of this
transaction; provided however, that in the event litigation is commenced to
enforce any rights under this Agreement or to pursue any other remedy available
to any party, all legal expense or other direct costs of litigation of the
prevailing party shall be paid by the non-prevailing party.

d)

Entire Agreement. This Agreement constitutes all of the terms agreed upon by the
Buyer and Company with respect to the subject matter herein and supersedes all
prior agreements or understandings among the parties, and may not be changed or
terminated unless in writing and signed by all parties.

e)

Binding Effect. This Agreement shall inure to the benefit of and be legally
binding upon the parties hereto, their heirs, successors and assigns.

f)

Survival. All representations, warranties, covenants, and obligations in this
Agreement, the Exhibits, the certificates delivered pursuant to this Agreement,
and any other document delivered pursuant to this Agreement will survive the
Closing. The right to any remedy based on such representations, warranties,
covenants, and obligations will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) by
Buyer at any time, whether before or after the execution and delivery of this
Agreement or the Closing, with respect to the accuracy or inaccuracy of or
compliance with, any such representations, warranties, covenants, or
obligations. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, or other
remedy based on such representations, warranties, covenants, and obligations.

g)

Severability of Provisions. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

h)

Successors and Assigns. This Agreement shall be binding upon the parties, and
their respective successors and assigns, and shall inure to the benefit of the
parties and their respective successors and permitted assigns

i)

Execution. This instrument may be executed in any number of counterparts and
signature pages may be separately signed and attached hereto to create a fully
executed original instrument. Signature pages may be delivered with original
signatures or by photostatic reproduction, telephonic facsimile transmission,
electronic transmission or other similar means whereby each original signature
has been reproduced, and all reproduced signatures shall be deemed “electronic
signatures” and equivalent to an original signature for all purposes. Delivery
of a signature page in any such manner shall evidence the agreement of each
submitting party to be fully bound by all terms and conditions of this
instrument when signature pages for all parties have been delivered for
attachment to this instrument.

 

 4 

 

 

j)

Assignment. This Agreement is not assignable by any party without the prior
written consent of the other party(ies) hereto, which shall not be unreasonably
withheld, except Buyer shall have the right to assign their rights under this
Agreement in whole or in part to a corporation or partnership which owns or
controls, is owned or controlled by, or is under substantially common ownership
or control with, Buyer, in which case such assignee(s) will succeed to all
rights and liabilities of the assigning Buyer hereunder, except that the
assigning Buyer shall not be relieved of liability hereunder.

k)

Remedies. Upon any breach or other violation of this Agreement, the parties
hereto shall be entitled to exercise any and all rights and remedies contained
herein or now or hereinafter existing and available at law, in equity, by
statute, or otherwise. No right or remedy herein conferred upon a party is
intended to be exclusive of any other right or remedy contained herein, and
every such right or remedy shall be cumulative and shall be in addition to every
other right or remedy contained herein or now or hereafter existing and
available at law, in equity, by statute, or otherwise.

[Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

 



 





  BUYER:       Where Food Comes From, Inc.       By: /s/ John Saunders      
John Saunders     Chief Executive Officer       Date: August 9, 2018

 

  COMPANY:   PROGRESSIVE BEEF, LLC           By: /s/ John Butler     Print
Name:   John Butler     Title: CEO             Date: August 9, 2018

 



 6 

 

 

EXHIBIT A

Progressive Beef, LLC

 

Form Investment Letter 

 7 

 



EXHIBIT B

Progressive Beef, LLC

Joinder Agreement to Operating Agreement

 



 8 



 